EXHIBIT 10.1



EMPLOYMENT AGREEMENT

AGREEMENT made as of June 4, 2001, between BIO-TECHNOLOGY GENERAL CORP., a
Delaware corporation with an office at 70 Wood Avenue South, Iselin, New Jersey
08830 (the "Company") and John A. Bond, having a residence at 130 Colket Lane,
Devon, PA 19333 (the "Executive").

W I T N E S S E T H:

             WHEREAS, the Company desires that Executive be employed to serve in
a senior executive capacity with the Company, and Executive desires to be so
employed by the Company, upon the terms and conditions herein set forth.

             NOW, THEREFORE, in consideration of the premises and of the mutual
promises, representations and covenants herein contained, the parties hereto
agree as follows:

1.          EMPLOYMENT.

             The Company hereby employs Executive and Executive hereby accepts
such employment, subject to the terms and conditions herein set forth. 
Executive shall hold the office of Senior Vice President, Finance and Treasurer,
reporting to the Chief Executive Officer of the Company.

2.          TERM.

             The initial term of employment under this Agreement shall begin on
the date hereof (the "Employment Date") and shall continue for a period of two
(2) years from that date, subject to prior termination in accordance with the
terms hereof.  Thereafter, this Agreement shall automatically be renewed for
successive two (2) year terms unless either party shall give the other ninety
(90) days prior written notice of its intent not to renew this Agreement.

 

3.          COMPENSATION.

             (a)         As compensation for the employment services to be
rendered by Executive hereunder, including all services as an officer or
director of the Company and any of its subsidiaries, the Company agrees to pay,
or cause to be paid, to Executive, and Executive agrees to accept, payable in
equal installments in accordance with Company practice, an initial annual salary
of $230,000.  Executive's annual salary hereunder for the remaining years of
employment shall be determined by the Board of Directors in its sole discretion;
provided, however, that Executive's annual salary shall not be reduced during
the term of this Agreement below the highest annual salary paid to Executive at
any time during such term.

             (b)        Executive shall be entitled to bonuses from time to time
in such amounts as may be determined by the Board of Directors in its sole
discretion.

4.          EXPENSES.

             The Company shall pay or reimburse Executive, upon presentment of
suitable vouchers, for all reasonable business and travel expenses that may be
incurred or paid by Executive in connection with his employment hereunder. 
Executive shall comply with such restrictions and shall keep such records as the
Company may deem necessary to meet the requirements of the Internal Revenue Code
of 1986, as amended from time to time, and regulations promulgated thereunder.

5.          OTHER BENEFITS.

             Executive shall be entitled to a vacation allowance of not less
than four (4) weeks per annum and to participate in and receive any other
benefits customarily provided by the Company to its senior management personnel
(including any profit sharing, pension, short and long-term disability
insurance, hospital, major medical insurance, dental insurance and group life
insurance plans in accordance with the terms of such plans) and including stock
option and/or stock purchase plans, all as determined from time to time by the
Board of Directors of the Company.  Unused annual vacation may not be carried
over to other years except that with the consent of the Chief Executive Officer
the Executive may carry over unused vacation in those instances in which
Executive has been unable to utilize fully his annual vacation entitlement due
to exigencies of Company business matters and needs.

 

6.          DUTIES.

             (a)         Executive shall perform such duties and functions as
the President or Chief Executive Officer of the Company shall from time to time
determine in accordance with what it is normal and customary for an individual
holding Executive's position to perform, and Executive shall comply in the
performance of such duties and functions with the policies of the Board of
Directors.



             (b)        Executive agrees to devote his entire working time,
attention and energies to the performance of the business of the Company and of
any of its subsidiaries by which he may be employed; and Executive shall not
without the approval of the Board of Directors, directly or indirectly, alone or
as a member of any partnership or other business organization, or as an officer,
director or employee of any other corporation, partnership or other business
organization, be actively engaged in or concerned with any other duties or
pursuits of a business nature which interfere with the performance of his duties
hereunder, or which, even if non-interfering, may be, in the reasonable
determination of the Board of Directors of the Company in its sole discretion,
inimical, or contrary, to the best interests of the Company.

             (c)         All fees, compensation or commissions received by
Executive during the term of this Agreement for personal services (including,
but not limited to, commissions and compensation received as a fiduciary or a
director, and fees for lecturing and teaching) rendered at the request of the
Company shall be paid to the Company when received by Executive, except those
fees that the Board of Directors determines may be kept by Executive.

             (d)        Nothing in this Section 6 or elsewhere in this Agreement
shall be construed to prevent Executive from investing or trading in
non-conflicting investments as he sees fit for his own account, including real
estate, stocks, bonds, securities, commodities or other forms of investments.

             (e)         The principal location at which the Executive shall
perform his duties hereunder shall be at the Company's offices in Iselin, New
Jersey or at such other location as may be designated from time to time by the
Board of Directors of the Company, provided that if the principal location of
Executive's duties is transferred from Iselin, New Jersey, the new principal
location of Executive's duties shall not be transferred beyond a 50-mile radius
of Iselin, New Jersey without Executive's consent.  Notwithstanding the
foregoing, Executive shall perform such services at such other locations as may
be required from the proper performance of his duties hereunder, and Executive
recognizes that such duties may involve significant travel.

7.          TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION.

             (a)         Executive's employment hereunder may be terminated at
any time upon written notice from the Company to Executive:

  (i) upon the determination by the Board of Directors, after Executive has
received notice that his performance is not satisfactory for any reason which
would not constitute justifiable cause (as defined in 7(d)) and which notice
specifies with reasonable particularity how such performance is not
satisfactory, that Executive has failed to remedy such performance to the
reasonable satisfaction of the Board of Directors within thirty (30) days of
such notice; or         (ii) upon the determination by the Board of Directors
that there is justifiable cause (as defined in 7(d)) for such termination and
upon ten (10) days' prior written notice of same to Executive.

 

(b)        Executive's employment shall terminate upon:

(i)          the death of Executive; or

(ii)         the "disability" of Executive (as defined in 7(c)) pursuant to 7(f)
hereof.

             (c)         For the purposes of this Agreement, the term
"disability" shall mean the inability of Executive, due to illness, accident or
any other physical or mental incapacity, substantially to perform his duties for
a period of three (3) consecutive  months or for a total of six (6) months
(whether or not consecutive) in any twelve (12) month period during the term of
this Agreement, as reasonably determined by the Board of Directors of the
Company in its sole discretion after examination of Executive by an independent
physician reasonably acceptable to Executive.

             (d)        For the purposes hereof, the term "justifiable cause"
shall mean and be limited to:

  (i) Executive's conviction (which, through lapse of time or otherwise, is not
subject to appeal) of any crime or offense involving the Company's or its
subsidiaries' money or other property or which constitutes a felony in the
jurisdiction involved;         (ii) Executive's performance of any act or his
failure to act, for which it is determined by independent counsel retained by
the Board of Directors (which counsel shall not be an individual or firm which
at any time within the prior three (3) years has represented the Company, any
executive employed by the Company, the Board of Directors or any individual
Director), after due inquiry in which Executive is given the opportunity to be
heard and represented by counsel, that if Executive were prosecuted, a crime or
offense involving money or property of the Company or its subsidiaries, or which
would constitute a felony in the jurisdiction involved, would have occurred and
Executive would, in all reasonable probability, be convicted; provided, however,
that if such independent counsel does not make such determination, then the
Company shall pay Executive's reasonable counsel fees and expenses incurred in
defending Executive during such inquiry;         (iii) any disclosure which has
not been authorized or subsequently ratified by the Company or which is not
required to be made pursuant to any judicial proceeding or by statute or
regulation, by Executive to any person, firm or corporation other than the
Company, its subsidiaries and its and their directors, officers and employees,
of any confidential information or trade secret of the Company or any of its
subsidiaries;         (iv) any attempt by Executive to secure any improper
personal profit in connection with the business of the Company or any of its
subsidiaries; or         (v) Executive's repeated and willful failure to comply
with his duties under 6(a) or 6(b) (other than failure to comply with
instructions or policies which are illegal or improper) where such conduct shall
not have ceased or been cured within thirty (30) days following receipt by
Executive of written warning from the Board of Directors.

Upon termination of Executive's employment for justifiable cause, this Agreement
shall terminate immediately and Executive shall not be entitled to any amounts
or benefits hereunder other than such portion of Executive's annual salary as
has been accrued through the date of his termination of employment and
reimbursement of expenses pursuant to Section 4 hereof.

             (e)         If Executive shall die during the term of his
employment hereunder, this Agreement shall terminate immediately.  In such
event, the estate of Executive shall thereupon be entitled to receive such
portion of Executive's annual salary as has been accrued through the date of his
death and such bonus, if any, as the Board of Directors in its sole discretion
may determine to award taking into account Executive's contributions to the
Company prior to his death.  If Executive's death shall occur while he is on
Company business, the estate of Executive shall be entitled to receive, in
addition to the other amounts set forth in this subsection (e), an amount equal
to one-half of his then annual salary.

             (f)         Upon Executive's "disability", the Company shall have
the right to terminate Executive's employment.  Notwithstanding any inability to
perform his duties, Executive shall be entitled to receive his compensation
(including bonus, if any) as provided herein until he begins to receive
long-term disability insurance benefits under the policy provided by the Company
pursuant to Section 5 hereof (the period during which Executive continues to
receive his compensation hereunder being the "Transition Period").  During the
Transition Period, the Company shall (i) allow Executive to participate in the
Company's 401k plan to the extent permitted by such plan and (ii) at Company's
expense and to the same extent that Executive had participated, prior to
termination of his employment, in the Company's health insurance, dental
insurance, life insurance and disability insurance programs, continue
Executive's participation in such programs.  Any termination pursuant to this
subsection (f) shall be effective on the date thirty (30) days after which
Executive shall have received written notice of the  Company's election to
terminate.

 

             (g)        Notwithstanding any provision to the contrary contained
herein, in the event that Executive's employment is terminated by the Company at
any time for any reason other than justifiable cause, disability or death, or in
the event the Company shall fail to renew this Agreement:

    (i) each month during the Severance Period, the Company shall pay to
Executive, in full satisfaction and in lieu of any and all other payments due
and owing to Executive under the terms of this Agreement (other than any
payments constituting reimbursement of expenses pursuant to Section 4 hereof),
an amount equal to one-twelfth of the sum of his then annual salary plus the
amount of the last bonus awarded to Executive (less all amounts, if any,
required to be withheld), payable bi-weekly;           (A) The "Severance
Period" shall commence on the date of termination and shall comprise one month
for each month that Executive was employed by Company, provided however, that in
no event shall such period be less than six (6) months nor more than twelve (12)
months.         (ii) Executive shall have a right to exercise any options which
are exercisable as of the date of termination at any time during a period of six
(6) months following the effective date of termination;         (iii) the
Company shall continue to allow Executive to participate in the Company's 401k
plan to the extent permitted by such plan for twelve (12) months following the
effective date of termination; and         (iv) the Company shall continue to
allow Executive to participate, at the  Company's expense and to the same extent
that Executive had participated prior to termination of his employment, in the
Company's health insurance, dental insurance, life insurance and disability
insurance programs, to the extent permitted under such programs, until the
earlier of the expiration of the Severance Period or until such time as
Executive becomes eligible to participate in another employer's group health,
dental and disability insurance plans; provided, however, that Executive shall
notify the Company of his acceptance of a position with a new employer, together
with the specific date on which Executive shall become eligible for coverage in
such new employer's health, dental, life and disability insurance programs, such
notice to be given within fifteen (15) days following commencement of such
employment.

 

             (h)        Executive may terminate his employment at any time upon
thirty (30) days' prior written notice to the Company.  Upon Executive's
termination of his employment hereunder, this Agreement (other than Sections 4,
7, 10, 11, 12 and 13, which shall survive) shall terminate immediately.  In such
event, Executive shall be entitled to receive such portion of Executive's annual
salary as has been accrued to date.  Executive shall be entitled to
reimbursement of expenses pursuant to Section 4 hereof and to participate in the
Company's benefit plans to the extent participation by former employees is
required by law or permitted by such plans, with the expense of such
participation to be specified in such plans for former employees.

8.          REPRESENTATIONS AND AGREEMENTS OF EXECUTIVE.

             (a)         Executive represents and warrants that he is free to
enter into this Agreement and to perform the duties required hereunder, and that
there are no employment contracts or understandings, restrictive covenants or
other restrictions, whether written or oral, preventing the performance of his
duties hereunder or requiring him to perform employment, consulting, business
related or similar duties for any other person.

             (b)        Executive agrees to submit to a medical examination and
to cooperate and supply such other information and documents as may be required
by any insurance company in connection with the Company's obtaining life
insurance on the life of Executive, and any other type of insurance or fringe
benefit as the Company shall determine from time to time to obtain.

9.          REPRESENTATIONS OF COMPANY.

             The Company represents and warrants that the Board of Directors has
consented to the Company entering into this Agreement with Executive on the
terms set forth herein and that all written consents, resolutions and approvals
required to give full force and effect to this Agreement and to the Company's
obligations hereunder have been obtained.

10.        NON-INTERFERENCE.

             Executive agrees that for a period of one year following the
termination of Executive's employment hereunder, Executive shall not, directly
or indirectly, request or cause collaborative partners, universities,
governmental agencies, contracting parties, suppliers or customers with whom the
Company or any of its subsidiaries has a business relationship to cancel or
terminate any such business relationship with the Company or any of its
subsidiaries or solicit, interfere with or entice from the Company any employee
(or former employee) of the Company.

 

11.        INVENTIONS AND DISCOVERIES.

             (a)         Insofar as is related to the principal business
activities and products of the Company and any of its subsidiaries or joint
ventures, Executive shall promptly and fully disclose to the Company, and with
all necessary detail for a complete understanding of the same, all developments,
know-how, discoveries, inventions, improvements, concepts, ideas, writings,
formulae, processes and methods of a financial or other nature (whether
copyrightable, patentable or otherwise) made, received, conceived, acquired or
written during working hours, or otherwise, by Executive (whether or not at the
request or upon the suggestion of the Company) during the period of his
employment with, or rendering of advisory or consulting services to, the Company
or any of its subsidiaries, solely or jointly with others (collectively the
"Subject Matter").

             (b)        Executive hereby assigns and transfers, and agrees to
assign and transfer, to the Company, all his rights, title and interest in and
to the Subject Matter, and Executive further agrees to deliver to the Company
any and all drawings, notes, specifications and data relating to the Subject
Matter, and to execute, acknowledge and deliver all such further papers,
including applications for copyrights or patents, as may be necessary to obtain
copyrights and patents for any thereof in any and all countries and to vest
title thereto to the Company.  Executive shall assist the Company in obtaining
such copyrights or patents during the term of this Agreement, and any time
thereafter on reasonable notice and at mutually convenient times, and Executive
agrees to testify in any prosecution or litigation involving any of the Subject
Matter; provided, however, that Executive shall be compensated in a  timely
manner at the rate of $250.00 per hour (with a minimum of $1500 per day), plus
out-of-pocket expenses incurred in rendering such assistance or giving or
preparing to give such testimony if it is required of his employment hereunder.

12.        NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

             (a)         Executive shall not, during the term of this Agreement,
or at any time following termination of this Agreement, directly or indirectly,
disclose or make accessible (other than as is required in the regular course of
his duties, including, without limitation, disclosures to the Company's advisors
and consultants), or as may be required by law or regulation or pursuant to a
judicial proceeding (in which case Executive shall give the Company prior
written notice of such required disclosure) or with the prior written consent of
the Board of Directors of the Company), to any person, firm or corporation, any
confidential information acquired by him during the course of, or as an incident
to, his employment or the rendering of his advisory or consulting services
hereunder, relating to the Company or any of its subsidiaries, or any
corporation, partnership or other entity owned or controlled, directly or
indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including, but not limited to, the business affairs of each
of the foregoing.  Such confidential information shall include, but shall not be
limited to, proprietary technology, trade secrets, patented processes, research
and development data, know-how, market studies and forecasts, competitive
analyses, pricing policies, employee lists, personnel policies, the substance of
agreements with customers and others, marketing or dealership arrangements,
servicing and training programs and arrangements, customer lists and any other
documents embodying such confidential information.  This confidentiality
obligation shall not apply to any confidential information which thereafter
becomes publicly available other than pursuant to a breach of this Section 12(a)
by Executive.

             (b)        All information and documents relating to the Company
and its affiliates as hereinabove described shall be the exclusive property of
the Company, and Executive shall use commercially reasonable best efforts to
prevent any publication or disclosure thereof.  Upon termination of Executive's
employment with the Company, all such documents, records, reports, writings and
other similar documents containing confidential information, including copies
thereof, then in Executive's possession or control shall be returned and left
with the Company.

 

13.        SPECIFIC PERFORMANCE.

             Executive agrees that if he breaches, or threatens to commit a
breach of, any of the provisions of Sections 10, 11 or 12 (the "Restrictive
Covenants"), the Company shall have, in addition to, and not in lieu of, any
other rights and remedies available to the Company under law and in equity, the
right to have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction, it being agreed that any breach or threatened breach of
the Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company. 
Notwithstanding the foregoing, nothing herein shall constitute a waiver by
Executive of his right to contest whether a breach or threatened breach of any
Restrictive Covenant has occurred.

14.        AMENDMENT OR ALTERATION.

             No amendment or alteration of the terms of this Agreement shall be
valid unless made in writing and signed by both of the parties hereto.

15.        GOVERNING LAW.

             This Agreement shall be governed by the laws of the State of New
Jersey applicable to agreements made and to be performed entirely therein.

16.        SEVERABILITY.

             The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

17.        NOTICES.

             Any notices required or permitted to be given hereunder shall be
sufficient if in writing, and if delivered by hand, or sent by certified mail,
return receipt requested, to the addresses set forth above or such other address
as either party may from time to time designate in writing to the other, and
shall be deemed given as of the date of the delivery or date of receipt.

18.        WAIVER OR BREACH.

             It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

19.        ENTIRE AGREEMENT AND BINDING EFFECT.

             This Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives, heirs,
distributors, successors and assigns.  Notwithstanding the foregoing, any prior
agreements between Executive and the Company relating to the confidentiality of
information, trade secrets, patents, indemnification, and stock options shall
not be affected by this Agreement.

20.        SURVIVAL.

             The termination of Executive's employment hereunder or the
expiration of this Agreement shall not affect the enforceability of Sections 4,
7, 9, 10, 11, 12 and 13 hereof.

21.        FURTHER ASSURANCES.

             The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

22.        HEADINGS.

             The Section headings appearing in this Agreement are for the
purposes of easy reference and shall not be considered a part of this Agreement
or in any way modify, demand or affect its provisions.

 

             IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date and year first above written.

  BIO-TECHNOLOGY GENERAL CORP.               By: /s/ Sim Fass     Sim Fass,
Chairman and CEO         Date: June 4, 2001    

--------------------------------------------------------------------------------

              /s/ John Bond     John A. Bond         Date: June 4, 2001    

--------------------------------------------------------------------------------

 

 